Exhibit 10.2


ASSIGNMENT OF PURCHASE AGREEMENT


VEREIT ACQUISITIONS, LLC, a Delaware limited liability company, as Assignor
and
VEREIT OFC MILFORD OH, LLC, a Delaware limited liability company, as Assignee


Assignor, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, does hereby assign all of its right, title and
interest in, to and under that certain Purchase Agreement (the “Purchase
Agreement”) described herein, including, without limitation, Assignor’s right,
title and interest in and to the previously made Earnest Money Deposit, to
Assignee and its successors and assigns. The Purchase Agreement is described as
follows:


DATE OF AGREEMENT:
June 27, 2016

ORIGINAL BUYER:
VEREIT ACQUISITIONS, LLC, a Delaware limited liability company

SELLER:
Acquiport Milford LLC, a Delaware limited liability company

ASSIGNED TO:
VEREIT OFC Milford OH, LLC, a Delaware limited liability company

PROPERTY:
2000 Eastman Drive

Milford, Ohio (the “Property”)


Assignor acknowledges that it is not released from any obligations or
liabilities under said Purchase Agreement; provided, however, upon consummation
of the acquisition of the Property by Assignee (the “Closing”), Assignor (but
not Assignee) shall be relieved of all obligations arising under the Purchase
Agreement before, on and after the Closing.


Assignee hereby agrees to assume and be responsible for all obligations and
liabilities under said Purchase Agreement. This Assignment shall be in full
force and effect upon its full execution.
Executed this 22nd day of September, 2016.


ASSIGNOR:


VEREIT ACQUISITIONS, LLC, a Delaware limited liability company






By: /s/ Daniel T. Haug
   Daniel T. Haug
   Authorized Officer
ASSIGNEE:


VEREIT OFC MILFORD OH, LLC, a Delaware limited liability company


By Cole Corporate Income Advisors III, LLC, a Delaware limited liability
company, its Manager


   By: /s/ Todd J. Weiss
   Todd J. Weiss
   General Counsel, Real Estate




